Name: Commission Directive 93/48/EEC of 23 June 1993 setting out the schedule indicating the conditions to be met by fruit plant propagating material and fruit plants intended for fruit production, pursuant to Council Directive 92/34/EEC
 Type: Directive
 Subject Matter: agricultural activity;  marketing;  agricultural policy
 Date Published: 1993-10-07

 7.10.1993 EN Official Journal of the European Communities L 250/1 COMMISSION DIRECTIVE 93/48/EEC of 23 June 1993 setting out the schedule indicating the conditions to be met by fruit plant propagating material and fruit plants intended for fruit production, pursuant to Council Directive 92/34/EEC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants intended for fruit production (1), and in particular Article 4 thereof, Whereas, in applying the provisions of this Directive, it is appropriate to take into account the production cycles of the various materials; Whereas, pursuant to point (i) of Article 11 of Directive 92/34/EEC, requirements as to the supplier's document accompanying CAC propagating material and fruit plants shall be laid down in the schedule established pursuant to Article 4; Whereas a system of certification for such material has (as far as certain species are concerned) been developed or is in the course of development at an international level by the European Plant Protection Organization (EPPO); Whereas the conditions laid down in this Directive must be regarded as the minimum standard acceptable at this stage taking into account the current production conditions in the Community; whereas they will progressively be developed and refined in order ultimately to achieve high standards of quality; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Propagating Material and Plants of Fruit Genera and Species, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive establishes the schedule referred to in Article 4 of Directive 92/34/EEC, and sets out requirements as to labelling and sealing referred to in Article 11 of that Directive. 2. The schedule applies to the growing crop and propagating material (including rootstocks), and fruit plants derived therefrom, of all the genera and species referred to in Annex II to Directive 92/34/EEC, and to rootstocks of other genera and species referred to in point (iii) of Article 4(1) thereof, irrespective of the propagation system applied, those items being hereinafter referred to as the material. 3. The provisions of this Directive shall apply progressively, account being taken of the production cycles of the material referred to in paragraph 2. Article 2 The material shall, where applicable, comply with the relevant plant health conditions laid down in Council Directive 77/93/EEC (2). Article 3 1. Without prejudice to the provisions of Article 2, in the case of CAC material the material must, at least on visual inspection, be substantially free from any harmful organisms and diseases impairing quality, or any signs or symptoms thereof, which reduce the usefulness of the propagating material or fruit plants and in particular be free from those organisms and diseases listed in the Annex hereto in respect of the genus or species concerned. 2. Any material showing visible signs or symptoms of the harmful organisms or diseases referred to in paragraph 1 at the stage of the growing crop shall be properly treated immediately upon their appearance or, where appropriate, shall be removed. 3. In the case of citrus material the following requirements shall also be met: (i) it shall be derived from initial material which:  has been checked and found to show no symptoms of the relevant viruses, virus-like organisms or diseases listed in the Annex hereto,  has been tested individually using appropriate methods for the detection of such viruses, virus-like organisms or diseases and has been found to be free from them; (ii) it shall have been checked and found to be substantially free of such viruses, virus-like organisms or diseases since the beginning of the last cycle of vegetation; and (iii) in the case of grafting, it shall have been grafted onto rootstocks other than those susceptible to viroids. Article 4 1. CAC material shall have adequate identity and purity relative to the genus or species in question and also, without prejudice to the second sentence of Article 9 (1) of Directive 92/34/EEC, have identity and purity as to variety. 2. In the case of commonly known varieties referred to in point (i) of Article 9 (2) of Directive 92/34/EEC, the official denomination of the variety shall be used by the supplier. 3. In the case of varieties which are already the subject of an application for plants breeders' rights or an official registration referred to in point (i) of Article 9 (2) of Directive 92/34/EEC, the breeders' reference or proposed name must be used until the authorization is granted. 4. In the case of varieties entered on lists kept by suppliers pursuant to point (ii) of Article 9 (2) of Directive 92/34/EEC, the requirement referred to in paragraph 1 hereof in respect of variety shall be based on the detailed descriptions given in the lists kept by suppliers. Article 5 CAC material shall be substantially free from any defects likely to impair its quality as propagating material or as fruit plants. Article 6 In the case of pre-basic, basic and certified material, the requirements set out in Articles 3, 4 (1) and 5 hereof are applicable in so far as the certification schemes referred to in Article 7 hereof do not impose more stringent conditions. Article 7 Pending the establishment of a Community certification scheme, pre-basic, basic and certified material shall satisfy the conditions for each respective category as laid down in national schemes of certification provided that they comply, as far as possible, with existing international schemes of certification. Article 8 1. The supplier's document in respect of CAC material referred to in Article 11 (i) of Directive 92/34/EEC shall be of suitable material which has not previously been used and shall be printed in at least one of the official languages of the Community. It shall contain the following information headings: (i) indication EEC quality; (ii) indication of EEC Member State code; (iii) indication of responsible official body or its distinguishing code; (iv) registration or accreditation number; (v) name of supplier; (vi) individual serial, week or batch number; (vii) date of issue of the supplier's document; (viii) botanical name; (ix) denomination of the variety: in the case of rootstock, denomination of the variety or its designation; (x) quantity; (xi) category; (xii) in the case of imports from third countries pursuant to Article 16 (2) of Directive 92/34/EEC, the name of the country of harvesting. 2. Where material is accompanied by a plant passport in accordance with Commission Directive 92/105/EEC (3), the plant passport may, if the supplier so wishes, constitute the supplier's document referred to in paragraph 1. Nonetheless, the indication EEC quality and an indication as to the responsible official body under Directive 92/34/EEC must be given, and also a reference to the denomination of the variety or rootstock and category. In the case of imports from third countries pursuant to Article 16 (2) of Directive 92/34/EEC, the name of the country of harvesting must also be given. This information may be on the same document as the plant passport but must be clearly separated. Article 9 1. The labelling and sealing requirements of the material qualified as pre-basic, basic or certified pursuant to point (ii) of Article 11 of Directive 92/34/EEC, are those laid down in the national schemes of certification referred to in Article 7 hereof. 2. Member States shall nonetheless ensure that where such an official label does not include all the information laid down in Article 8 (1) hereof, with the exception of headings (iv), (v) and (vii), that information shall be added. Furthermore, an indication as to whether the material is virus-free or virus-tested shall also be given. Article 10 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 31 December 1993. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for making such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field covered by this Directive. Article 11 This Directive is addressed to the Member States. Done at Brussels, 23 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 157, 10. 6. 1992, p. 10. (2) OJ No L 26, 31. 1. 1977, p. 20. (3) OJ No L 4, 8. 1. 1993, p. 22. ANNEX LIST OF SPECIFIC HARMFUL ORGANISMS AND DISEASES OF QUALITY-AFFECTING SIGNIFICANCE Genus or species Specific harmful organisms and diseases  Citrus aurantifolia (Christm) Swing.  Citrus Litnon L. Burm. F  Citrus paradisi Macf  Citrus reticulata Blanco  Citrus sinensis (L.) Osbeck Insects, mites and nematodes at all stages of their development  Aleurothrixus floccosus (Mashell)  Meloidogyne spp.  Parabemisia myricae (Kuwana)  Tylenchulus semipenetrans Fungi  Phytophthora spp. Viruses and virus-like organisms, and in particular  Citrus leaf rugose  Diseases that induce psorosis-like young leaves symptoms such as: psorosis, ring spot, cristacortis, impietratura, concave gum  Infectious variegation  Viroids such as exocortis, cachexiaxyloporosis  Corylus avellana Insects, mites and nematodes at all stages of their development  Epidiaspis leperii  Eriophis avellanae  Pseudaulacaspis pentagona  Quadraspidiotus perniciosus Bacteria  Agrobacterium tumefaciens  Xanthomonas campestris pv. corylina Fungi  Armillariella mellea  Chondrostereum purpureaum  Nectria galligena  Phyllactinia guttata  Verticillium spp. Viruses and virus-like organisms, and in particular  Apple mosaic virus  Hazel maculatura lineare MLO  Cydonia Miller  Pyrus communis L. Insects, mites and nematodes at all stages of their development  Anarsia lineatella  Eriosoma lanigerum  Scale insects, in particular: Epidiaspis leperii, Pseudaulacaspis pentagona, Quadraspidiotus perniciosus Bacteria  Agrobacterium tumefaciens  Pseudomonas syringae pv. syringae Fungi  Armillariella mellea  Chondrostereum purpureum  Nectria galligena  Phytophthora spp.  Rosellinia necatrix  Verticillium spp. Viruses and virus-like organisms All  Fragaria x ananassa duch Insects, mites and nematodes at all stages of their development  Aphelenchoides spp.  Ditylenchus dipsaci  Tarsonemidae Fungi  Phytophthora cactorum  Verticillium spp. Viruses and virus-like organisms, and in particular  Strawberry green petal MLO  Juglans regia L. Insects, mites and nematodes at all stages of their development  Scale insects, in particular: Epidiaspis leperii, Pseudaulacaspis pentagona, Quadraspidiotus perniciosus Bacteria  Agrobacterium tumefaciens  Xanthotnonas campestris pv. juglandi Fungi  Armillariella mellea  Nectria galligena  Chondrostereum purpureum  Phytophthora spp. Viruses and virus-like organisms, and in particular  Cherry leaf roll virus  Malus Miller Insects, mites and nematodes at all stages of their development  Anarsia lineatella  Eriosoma lanigerum  Scale insects, in particular Epidiaspis leperii, Pseudaulacaspis pentagona, Quadraspidiotus perniciosus Bacteria  Agrobacterium tumefaciens  Pseudomonas syringae pv. syringae Fungi  Armillariella mellea  Chondrostereum purpureum  Nectria galligena  Phytophthora cactorum  Rosellinia necatrix  Venturia spp.  Verticillium spp. Viruses and virus-like organisms All  Olea europea Insects, mites and nematodes at all stages of their development  Eusophera pinguis  Meloidogyne spp.  Saissetia oleae Bacteria  Pseudomonas syringae pv. savastanoi Fungi  Verticillium dahliae Viruses and virus-like organisms All  Pistacia vera Fungi  Verticillium spp. Viruses and virus-like organisms All  Prunus domestica L.  Prunus salicina Insects, mites and nematodes at all stages of their development  Aculops fockeui  Capnodis tenebrionis  Eriophyes similis  Meloidogyne spp.  Scale insects, in particular: Epidiaspis leperii, Pseudaulacaspis pentagona, Quadraspidiotus perniciosus Bacteria  Agrobacterium tumefaciens  Pseudomonas syringae pv. mors prunorum  Pseudomonas syringae pv. syringae Fungi  Armillariella mellea  Chondrostereum purpureum  Nectria galligena  Rosellinia necatrix  Verticillium spp. Viruses and virus-like organisms, and in particular  Prune dwarf virus  Prunus necrotic ringspot virus  Prunus armeniaca (L.)  Prunus amygdalus Batsch  Prunus persica (L.) Batsch Insects, mites and nematodes at all stages of their development  Anarsia lineatella  Capnodis tenebrionis  Meloidogyne spp.  Scale insects, in particular: Epidiaspis leperii, Pseudaulacaspis pentagona, Quadraspidiotus perniciosus Bacteria  Agrobacterium tumefaciens  Pseudomonas syringae pv. mors prunorum  Pseudomonas syringae pv. syringae Fungi  Armillariella mellea  Chondrostereum purpureum  Nectria galligena  Rosellinia necatrix  Taphrina deformans  Verticillium spp. Viruses and virus-like organisms, and in particular  Prune dwarf virus  Prunus necrotic ringspot virus  Prunus avium L.  Prunus cerasus Insects, mites and nematodes at all stages of their develoment  Capnodis tenebrionis  Meloidogyne spp.  Scale insects, in particular: Epidiaspis leperii, Pseudaulacaspis pentagona, Quadraspidiotus perniciosus Bacteria  Agrobacterium tumefaciens  Pseudomonas syringae pv. mors prunorum  Pseudomonas syringae pv. syringae Fungi  Armillariella mellea  Chondrostereum purpureum  Nectria galligena  Rosellinia necatrix  Verticillium spp. Viruses and virus-like organisms, and in particular  Prune dwarf virus  Prunus necrotic ringspot virus  Ribes Insects, mites and nematodes at all stages of their development  Aphelenchoides spp.  Cecidophyopsis ribis Bacteria  Agrobacterium tumefaciens Fungi  Armillariella mellea  Nectria cinnabarina  Rosellinia necatrix  Verticillium spp. Viruses and virus-like organisms, and in particular  Black currant reversion  Black currant infectious variegation agent  Rubus Insects, mites and nematodes at all stages of their development  Aceria essigi Bacteria  Agrobacterium rhizogenes  Agrobacterium tumefaciens  Rhodococcus fascians Fungi  Armillariella mellea  Didymelia applanata  Peronospora rubi  Phytophthora fragariae var. rubi  Verticillium spp. Viruses and virus-like organisms, and in particular  Raspberry bushy dwarf virus  Raspberry leaf curl virus